Case 1:18-cv-23936-KMM Document 10 Entered on FLSD Docket 10/26/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:18-cv-23936-KMM-SIMONTON

  JOSEPH TAYLOR,

         Plaintiff,

  v.

  METROPOLITAN LIFE INSURANCE
  COMPANY,

        Defendant.
  ________________________________/

                      METROPOLITAN LIFE INSURANCE COMPANY’S
                          RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable judges and

  magistrate judges of the Court to evaluate possible disqualification or recusal, the undersigned

  counsel of record for Defendant Metropolitan Life Insurance Company states as follows:

         Metropolitan Life Insurance Company is wholly owned by MetLife, Inc., which is a

  publicly traded corporation that has no parent corporation.


  Dated: October 26, 2018
                                                  By: /s/ Jeannine Jacobson
                                                      Jeannine C. Jacobson / FBN 58777
                                                      Robinson & Cole LLP
                                                      777 Brickell Avenue, Suite 680
                                                      Miami, FL 33131
                                                      Telephone: 786-725-4120
                                                      Facsimile: 786-725-4121
                                                      E-mail: jjacobson@rc.com
                                                      Counsel for Defendant
Case 1:18-cv-23936-KMM Document 10 Entered on FLSD Docket 10/26/2018 Page 2 of 2




                                     CERTIFICATE OF SERVICE

          I hereby certify that on October 26, 2018, a true and correct copy of the foregoing has
  been served by electronic filing through the CM/ECF system, which will send notice to the
  parties to this litigation as follows:
          Attorneys for Plaintiff
          Rachel Alters Esq.
          Attorneys Dell and Schaefer, Chartered
          2404 Hollywood Boulevard
          Longwood, FL 33020
          Telephone: 954-620-8300
          Email: rachel@diattorney.com




                                                            /s/ Jeannine C. Jacobson
                                                            Jeannine C. Jacobson




                                             Page 2 of 2
